ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 18, 2020 has been entered.

Information Disclosure Statement 
The Information Disclosure Statements filed 6/18/2020 and 8/14/2020 have been reviewed. 

Rejections Withdrawn
Claim Rejections - 35 USC § 103
In light of the amendments to the claims, Applicants arguments and Declarations the rejection of claims 1, 3-6, 8-12, 15, and 16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maelicke (US 2009253654, 10/8/2009; cited in Applicant IDS) in view of McCarty (US 5073374, 12/17/1991) is withdrawn.  



In light of the amendments to the claims, Applicants arguments and Declarations the rejection of claims 1, 2, 4-6, 8-14, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maelicke (US 2009253654, 10/8/2009; cited in Applicant IDS) in view of Martino (US20030235617, 12/25/2003) is withdrawn.  

In light of the amendments to the claims, Applicants arguments and Declarations the rejection of claim 7 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maelicke (US 2009253654, 10/8/2009; cited in Applicant IDS) in view of Martino (US20030235617, 12/25/2003) as applied to claims 1, 2, 4-6, 8-14, and 16 above, and further in view of Foster (US20080269310, 10/30/2008) is withdrawn.  


Double Patenting
In light of the amendments to the claims, Applicants arguments and Declarations the rejection of claims 1, 3-6, 8-12, 15, and 16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US Patent 10265325 in view of 

In light of the amendments to the claims, Applicants arguments and Declarations the rejection of claim 7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US Patent 10265325 in view of Maelicke (US 2009253654, 10/8/2009; cited in Applicant IDS) and McCarty (US 5073374, 12/17/1991) as applied to claims 1, 3-6, 8-12, 15, and 16 above, and further in view of Foster (US20080269310, 10/30/2008) is withdrawn.  

In light of the amendments to the claims, Applicants arguments and Declarations the rejection of claims 1, 2, 4-6, 8-14, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US Patent 10265325 in view of Maelicke (US 2009253654, 10/8/2009; cited in Applicant IDS) and Martino (US20030235617, 12/25/2003) is withdrawn.  

In light of the amendments to the claims, Applicants arguments and Declarations the rejection of claim 7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US Patent 10265325 in view of Maelicke (US 2009253654, 10/8/2009; cited in Applicant IDS) and Martino (US20030235617, 12/25/2003).as applied to claims 1, 2, 4-6, 8-14, and 16 above, and further in view of Foster (US20080269310, 10/30/2008) is withdrawn. 



In light of the amendments to the claims, Applicants arguments and Declarations the rejection of claim 7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent  9763953 in view of Maelicke (US 2009253654, 10/8/2009; cited in Applicant IDS) and McCarty (US 5073374, 12/17/1991) as applied to claims 1, 3-6, 8-12, 15, and 16 above, and further in view of Foster (US20080269310, 10/30/2008) is withdrawn.  

In light of the amendments to the claims, Applicants arguments and Declarations the rejection of claims 1, 2, 4-6, 8-14, and 16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent  9763953 in view of Maelicke (US 2009253654, 10/8/2009; cited in Applicant IDS) and Martino (US20030235617, 12/25/2003) is withdrawn.  

Examiners Amendment
1.         An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided MUST be submitted no later than the payment of the Issue Fee.
2.         Authorization for this Examiner's Amendment was given in a March 19, 2021 telephone conference with Raymond Smith. 

3.         The claims are amended as follows:

1. (Currently Amended) A method of treating a subject for a brain disease associated with cognitive impairment, comprising administering to a subject a chemical substance according to GLN 1062 or salt thereof:

    PNG
    media_image1.png
    240
    361
    media_image1.png
    Greyscale

wherein said treatment comprises sublingual administration of a therapeutically effective amount of GLN 1062 or salt thereof in the oral cavity of the subject.

2.    (Canceled)

3.    (Canceled)

13.    (Currently Amended)  The method according to claim [[2]] 1, wherein the sublingual administration is carried out by administering a therapeutically effective amount of GLN1062 or salt thereof under the tongue by placing a sub-lingual tablet, one or more drops of a solution, or an amount of particulate in the form of freeze-dried powder or emulsion underneath the tongue and/or by spraying the underside of the tongue with a preselected volume of a liquid composition comprising the chemical substance.

15.    (Canceled)

Reasons for Allowance
The Second Declaration under 37 CFR 1.132 filed 6/18/2020 is sufficient to overcome the rejections in light of the Examiner’s Amendments as set forth in the last Office action because of the following.
The Declarant points to unexpected results where sublingual administration produced a greater effect than oral or nasal administration.  There is an actual direct data comparison of nasal administration to sublingual administration; including statistical analyses that show that the observed differences between sublingual and nasal administration of GLN-1062 are statistically significant.  
McCarty teaches transmucosal administration in the oral cavity to achieve rapid uptake in blood levels of the drug, and Martino teaches transmucosal administration in the oral cavity to provide rapid drug release, to achieve rapid therapeutic effect.  These 
Applicant’s arguments that claims 1-8 of US 10265325 relate to intranasal administration, and claims 1-12 of US 9763953 do not specify a mode of administration, and most importantly, Applicant’s observed unexpected results with sublingual administration in the oral cavity are found to be persuasive.  Applicants’ second Rule 132 Declaration by Denis G. Kay filed 6/18/2020 demonstrate that the observed results sufficiently establish unexpected results.  
While the double patenting rejections are not over US 10265325 and US 9763953 alone, none of the applied secondary references teach or suggest an improvement in efficacy to due sublingual administration in the oral cavity exhibited by the claimed invention.  

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Claims 1, 4-14 and 16 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner
Art Unit 1619

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619